Citation Nr: 1423128	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-48 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a disability manifested by numbness of the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from May 1968 to May 1972, and from November 1990 to April 1991.  He had additional service as a Marine Corps reservist.

This matter came before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board remanded the appeal in April 2013 for additional development of the record.  

In its April 2013 remand, the Board observed that the Veteran submitted a claim for a rating in excess of 10 percent for undiagnosed illness manifested by joint pain in January 2010.  In a May 2010 rating decision, the RO denied service connection for cervical spine stenosis with foraminal stenosis and bilateral hand numbness, and proposed to sever service connection for undiagnosed illness manifested by joint pain.  The proposed severance was carried out in an August 2010 rating decision, but a decision review officer decision in July 2011 restored service connection with a 10 percent evaluation on the basis that it was a protected rating.  However, in both his notice of disagreement and substantive appeal, the Veteran asserted that the evaluation assigned to joint pain should be higher than 10 percent.  In the April 2013 remand, the Board noted that the RO had not directly addressed the evaluation of this disability and referred it for appropriate action.  Review of the record does not reveal that action has been taken by the Agency of Original Jurisdiction (AOJ); thus the issue of entitlement to an evaluation in excess of 10 percent for undiagnosed illness manifested by joint pain is again referred for appropriate action by the AOJ.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran maintains that he has a cervical spine disability that is related to his service, and numbness of the hands that is related to the cervical spine disability.   He has stated that he has had pain in his neck and numbness in his arms and hands since service, and that it has worsened.  His wife, whom he has known for approximately 37 years, has indicated that the Veteran has complained of neck and arm pain since he returned from Desert Storm in 1991.  She has described his current symptoms, to include neck complaints and difficulty with manual dexterity.

As noted in the April 2013 remand, medical records associated with the claims file include an April 2010 VA examination report indicating cervical stenosis and foraminal stenosis.  The examiner commented that the arthritis was related to aging and not a nondiagnosed illness.  He did not provide an opinion regarding whether the cervical spine disability was related to service.  The RO used this statement as a basis for denial of the Veteran's claim.  

In April 2013, the Board noted that the conclusory statement by the April 2010 VA examiner did not address the possibility of a relationship to service, and offered no rationale.  The Board therefore concluded that the examination report was incomplete and inadequate for the purpose of deciding the Veteran's claim.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The Board concluded that the examination was inadequate because the examiner did not provide a reasoned opinion with respect to whether the Veteran's claimed cervical spine disability is related to service, or whether any currently present upper extremity disability is related to either service or a service-connected disability.  A new examination was ordered, with specific instructions to the examiner.

On remand, a new VA examination was conducted in June 2013.  The examiner performed a full examination and determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned as follows:

[t]here is not a correlation between his cervical condition and his neuropathy in his hands and arm, there is no evidence that suggest any relationship.  The carpal tunnel syndrome and ulnar neuropathy is not aggravated by the cervical condition. This veteran had no neck problems, or nerve problems until many years after he got out of service.  No suggestions that would lead me to feel any of this is service connected.

Unfortunately, this opinion does not account for the Veteran's assertion that the claimed disabilities are related to his duties as a mechanic during active service.  Moreover, competent statements from the Veteran's wife indicate that the Veteran complained of neck pain upon returning from Desert Storm in 1991.  Because the examiner did not adequately address competent statements as to complaints directly following service in 1991, and did not comment on a potential relationship between neurological disability and the Veteran's duties as a mechanic, the Board concludes that the rationale offered by the VA examiner is not sufficient.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand. Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, for the reasons set forth above, the AOJ did not comply with the directives in the April 2013 remand.

In light of the above discussion, the Board finds that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an examiner who has not previously examined him, to determine the etiology of his cervical spine disability and any neurological disability of the upper extremities diagnosed during the pendency of the claim including ulnar nerve entrapment and carpal tunnel syndrome.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present cervical spine disabilities and neurologic disabilities of the upper extremities.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the current cervical spine disability began in service or is related to any disease or injury in service, including duties as a mechanic therein.  

The examiner should also provide an opinion regarding whether is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current neurologic disability of the upper extremities, including the ulnar nerve entrapment and the carpal tunnel syndrome which was diagnosed by VA, is related to active service, including duties as a mechanic therein.  Also, was any current neurologic disability, including ulnar nerve entrapment and carpal tunnel syndrome, caused by the cervical spine disability or aggravated (i.e., worsened) beyond the natural progress by the cervical spine disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's neurologic disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the cervical spine disability.

The examiner's attention is directed to the competent lay statements indicating there were complaints of neck and arm pain since the Veteran returned from Desert Storm in 1991.

The complete rationale for all opinions expressed should be set forth in the examination report.

2.  Review the examination report for compliance with the Board's directives.  Any deficiency should be addressed prior to recertification to the Board.

3.  Then, after ensuring the examination reports are adequate and undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



